WOODS, Circuit Judge
(dissenting). United Thacker Coal Company claims the minerals in the land in dispute under successive conveyances from John B. Maynard, deceased. The plaintiffs, alleging that John B. Maynard had only a life estate, with remainder at his death to them as the heirs of his body, ask that the claim of the defendant be declared a cloud upon their title. The issue depends upon the meaning of a conveyance from Richard Maynard to John B. Maynard. The District Court and a majority of this court hold, on a motion to dismiss the bill, that upon payment by him of the purchase money mentioned in the deed John B. Maynard -took a fee simple absolute, and that therefore the defendant has good title to the minerals. I cannot resist the conclusion that under the deed he took only a life estate, with remainder to the heirs of his body, and that the plaintiffs, heirs of his body, are entitled to the relief of removal of defendant’s claim as a cloud on their title. Omitting the description of the land the deed was as follows:
“This deed made this the 30th day of September 1870 between -Richard Maynor and Charlotty Maynor his wife of the first part and John B. Maynor of the second part both of the county of Logan and state of West Virginia ivitnesseth that the parties of the first part hath this day bargained and sold and by these presents doth grant bargain and sell unto the party of the second for and in consideration of the sum of fifty dollars to be paid to Parlee Stepp wife of Aaron Stepp by the first day of June 1871 and twenty-five dollars to be paid by the first day of June 1871 to Sarah Ann Stepp wife of Hiram Stepp all the following named lands to wit * * * To have and to hold the same during his natural life and then to descend to the heirs of his body but the party of the first part grants to the party of the second part the right •to sell the foregoing lands to either of his brothers or sisters the parties of the first part hereby reserves a lien upon the lands for purchase money stipulated. The said Richard Maynor & wife Oharlotta Maynor hereby grants and relinquishes to the said John B. Maynor all their right title and interest in the foregoing named lands to have and to hold the same forever upon the fulfillment of the contract & payment of the sums stipulated.”
This was one of five deeds similar in language by which Richard Maynard divided a large body of land among his sons, providing that they should pay as consideration the sums mentioned therein to their sisters. Virginia and West Virginia abolished the rule in Shelley’s Case by this statute:
“Where any estate, real or personal, is given by deed or will to any person for his life, and after his death to Ms heirs, or to the heirs of his body, the conveyance shall be construed to vest an estate for life only in such person, and a remainder in fee simple in his heirs or the heirs of Ms body.” Code Va. 1860, c. 116; Code W. Va. § 3749.
As was conceded at the argument, if we leave out of view the last sentence, the deed clearly meant: (1) That John B. Maynard should *483have a life estate only; (2) that at his death the heirs of his body should have the remainder in fee simple; (3) that John B. could convey the entire fee in the land to any of his brothers or sisters, but to them only; (4) that the life estate of John B. and the remainder in the heirs of his body, and the title in any brother or sister to whom John B. might convey, should be subject to the lien for the purchase money in favor of the grantor for the benefit of his daughters; (5) that the remainder to the heirs of the body of John B. could be defeated onl> by his conveyance to brothers or sisters, or by sale under the lien fot the purchase money; (6) that upon payment of the lien by John B. or the remaindermen the interest of John B. would still be only a life estate, coupled with the right to convey to his brothers or sisters the fee. Thus the life estate of John B. and the interest of the heirs of his body was explicitly fixed by language too plain for doubt, without the least implication of an intention that the remaindermen should take only in case John B. should fail to pay the purchase money. As an incident of this interest of the remaindermen, they as well as John B. had the right to pay the purchase money and discharge the lien. But obviously John B. could not defeat the interest of the remaindermen by paying the purchase money, any more than they could defeat his life estate by paying it. The only effect of the payment of either would have been the right of contribution.
It is said, however, that this carefully and clearly expressed scheme of the grantor, and the interests and rights so clearly and carefully conferred on the remaindermen, the grantor immediately turned upon and destroyed by the last sentence of the deed — that by this last sentence he cut out the remainder he had just put in. The contention is that the express grant to John B. of a life estate was enlarged to a fee simple, and the express grant of the remainder to the heirs of his body defeated, because in the closing sentence of the deed the grantors say they—
“grants and relinquishes to the said John B. Maynor all their right title and interest in the foregoing lands to have and to hold the same forever upon the fulfillment of the contract and payment of the sum stipulated.”
There is the strongest presumption against the intention of the grantor to destroy the remainder so explicitly created. The grantor gave a life estate to John B., subject to the payment of the purchase money; he could not have intended in the next sentence of the same instrument to give him a fee simple, subject to the payment of the purchase money. The only natural construction is that the grantor in the preceding clause of the deed, relating to the estate and interest to be conferred, fixed the quality and quantity of the estate that should pass to John B. and the heirs of his body, and the lien upon it. Having said plainly all that could be said on that subject to make his intention perefectly clear, his mind leaves it and adverts to the complete relinquishment of his own interest on payment of the purchase money, and he then leaves out repetition of the limitation of John B.’s interest to his own life.
This conclusion is strongly supported by the deeds of the same date of Richard Maynard to four other sons, filed with the petition for. *484rehearing in the District Court. The deeds show on their face an intention to. treat all the sons alike, and to convey a life estate to. each, with remainder to the heirs of his body. The language is slightly varied, doubtless because the draftsman, after writing the. first deed, relied on his memory for the language. For example, this language is used in the deed to his son, Allen Maynard:
“To nave and to hold the same his- natural life then to descend to the heirs of his body. But the parties of the first part hereby grant unto the parties of the-second part the privilege of selling the same to any of his brothers or sisters & making a good and lawful title to the lands named in the foregoing the party of the first part reserves a vendors lien on. the said lands for the payment of the amount named above and for the support stipulated the parties of the first part hereby relinquishes to the parties of the second part all their right title and interest in the said lands to have and to hold the same forever upon the condition above named and stipulated.”
• It would hardly be contended for a moment that “the condition above named and stipulated” referred only to the payment of the purchase money, and that under this deed Allen could have defeated the interest of the remaindermen by paying off the lien. Any difference in the construction of the several deeds must rest on shadowy verbal distinctions applied to deeds drawn by a plain untutored man.
Reducing the matter to its simplest form, in the first clause and the ■last the grantor used general words of grant to each son, without pausing to express the limitation for his life and then to the heirs of his body, for the reason that in the intervening clauses he had so clearly set out the limitation of the son’s interest to his life and to the heirs of his body after his death, subject to the lien for the purchase money, that it could not be misunderstood.'
This conclusion is entirely consistent with the canons of construction and the principles of law. The common-sense rule that in deeds as well as wills the intention of the parties, ascertained by consideration of the whole instrument and the surroundings, must be given effect, is nowhere more distinctly stated and consistently maintained than in the Supreme Court of West Virginia. In Uhl v. Ohio R. R. Co., 51 W. Va. 106, 41 S. E. 340, and Weekley v. Weekley, 75 W. Va. 281, 83 S. E. 1005, the rule was stated and applied to deeds very similar in expression to that before us. I am unable to find anything in the cases cited by defendant’s counsel supporting the contention that John B. Maynard took more than a life estate. The rules relied on in the opinion of the District Court and the majority of this court, that unless a contrary intention appears a deed should be construed to convey the entire estate, and that a deed is to be construed most strongly against the grantor, have no application, for there is no dispute that under any construction the grantor parted with his entire estate, subject to the lien for the purchase money.